DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Claims 1-4, 6-11, 13-18 and 20 are pending, with claims 1, 8 and 15 being independent.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kermit D. Lopez (Registration No. 41,953) on July 13, 2021.

The application has been amended as follows: please amend claims 6, 13 and 20 as follows:

6. (Currently Amended) The apparatus of Claim [[5]] 1, wherein the interface does not allow the user [[interaction]] initiation until the template is fully populated.
8, further comprising: populating the template with algorithm items and mapped parameters after receiving the user initiation, wherein the interface does not allow the user  [[interaction]] initiation until the template is fully populated.

20. (Currently Amended) The non-transitory machine-readable medium of Claim [[19]] 15, wherein the executable instructions further cause the one or more processors to: populate the template with algorithm items and mapped parameters after receiving the user initiation, wherein the interface does not allow the user [[interaction]] initiation until the template is fully populated.



Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see, pages 10-13 filed April 25, 2021, with respect to the prior art failing to disclose “selects an algorithm standard using an interface (400) including an asset/device manager input (410) to provide a data sheet input and a data sheet type input, and receive, using the interface (400), a user initiation to initiate reception of the datasheet (225) and algorithm (230) including vendor details, primary element data and an algorithm type, of the amended claim 1.” Remarks on page 10. These features when considered with the other features of claim 1 are considered to be allowable over the prior art. Independent claims 8 and 15 have substantially similar limitations as are considered to be allowable for the same reasons as claim 1. The dependent claims are considered to be allowable for at least the same reasons as the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165